Case 1:20-cv-10820-AT Document9 Filed 02/17/21 Page 1 of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
RAMON JAQUEZ, on behalf of himself and all DOC #:
others similarly situated, DATE FILED: 2/17/2021

Plaintiff,

-against-
20 Civ. 10820 (AT)
VOLITION BEAUTY, INC.,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On December 29, 2020, the Court ordered the parties to submit a joint letter and case
management plan by February 15, 2021. ECF No. 6 §§ 4-5. That submission is now overdue. By
February 19, 2021, the parties shall file their joint letter and case management plan.

SO ORDERED.

Dated: February 17, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
